TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00243-CV


In re Amber Marie Rosa







ORIGINAL PROCEEDINGS FROM BELL COUNTY


M E M O R A N D U M   O P I N I O N


	Relator Amber Marie Rosa filed with this Court a petition for writ of mandamus and
a supplemental petition for writ of mandamus.  We deny relator's petition and supplemental petition
for writ of mandamus.  See Tex. R. App. P. 52.8(a).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   June 19, 2003